
	

113 HR 4563 IH: College Preparation Tax Credit Act of 2014
U.S. House of Representatives
2014-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4563
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a tax credit for certain expenses relating to
			 applying to college.
	
	
		1.Short titleThis Act may be cited as the College Preparation Tax Credit Act of 2014.
		2.Tax credit for college preparation expenses
			(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by inserting after section 25D the following new section:
				
					25E.Credit for college preparation expenses
						(a)Allowance of creditIn the case of an individual, there shall be allowed as a credit against the tax imposed by this
			 chapter for such taxable year an amount equal to so much of the qualified
			 college preparation expenses paid or incurred by the taxpayer during such
			 taxable year as does not exceed $500.
						(b)Qualified college preparation expensesFor purposes of this section, the term qualified college preparation expenses means amounts paid or incurred for—
							(1)fees required for taking any Advanced Placement or International Baccalaureate exam,
							(2)fees required for taking the SAT, the ACT, or any SAT Subject Test,
							(3)expenses related to preparation (including tutorial services and preparation classes) for any exam
			 described in paragraph (1) or (2),
							(4)fees and expenses related to applications for admission to pursue a postsecondary course of study
			 at an eligible educational institution (as defined in section 25A(f)(2)),
			 and
							(5)such other similar expenses and fees as the Secretary may by regulation prescribe.
							(c)ElectionNo credit shall be allowed under subsection (a) with respect to any expenses paid or incurred
			 during the taxable year with respect to any individual for whom an
			 election is not in effect under this section for such taxable year.
						(d)Credit allowed only for 3 taxable yearsAn election under this section with respect to any individual may not be made for any taxable year
			 if such an election is in effect with respect to such individual for any 3
			 prior taxable years.
						(e)Treatment of expenses paid by dependentIf a deduction under section 151 with respect to an individual is allowed to another taxpayer for a
			 taxable year beginning in the calendar year in which such individual’s
			 taxable year begins—
							(1)no credit shall be allowed under subsection (a) to such individual for such individual’s taxable
			 year, and
							(2)qualified college preparation expenses paid by such individual during such individual’s taxable
			 year shall be treated for purposes of this section as paid by such other
			 taxpayer..
			(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by inserting after the item relating to section
			 25D the following new item:
				
					
						Sec. 25E. Credit for college preparation expenses..
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
